

115 HR 3160 IH: Public Housing Tenant Protection and Reinvestment Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3160IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Ms. Maxine Waters of California (for herself, Mr. Ellison, Mr. Lynch, Mr. Vargas, Mr. Heck, Ms. Velázquez, Ms. Moore, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo transform neighborhoods of extreme poverty by reforming the public housing demolition and
			 disposition rules to require one-for-one replacement and tenant
			 protections, and to provide public housing agencies with additional
			 resources and flexibility to preserve public housing units, and for other
			 purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Public Housing Tenant Protection and Reinvestment Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Title I—Public Housing One-for-One Replacement and Tenant Protection
					Sec. 101. Short title.
					Sec. 102. Demolition and disposition of public housing.
					Sec. 103. Authority to convert public housing to vouchers.
					Sec. 104. Required conversion of distressed public housing to tenant-based assistance.
					Sec. 105. Limitation of public housing dwelling units.
					Sec. 106. Regulations.
					Title II—Public Housing Preservation and Rehabilitation
					Sec. 201. Short title.
					Sec. 202. Authorizations of appropriations for Capital and Operating Funds.
					Sec. 203. Leveraging of other assistance.
					Sec. 204. Capital Fund flexibility.
					Title III—Choice Neighborhoods Initiative
					Sec. 301. Short title.
					Sec. 302. Grant authority.
					Sec. 303. Eligible entities.
					Sec. 304. Eligible neighborhoods.
					Sec. 305. Authorized activities.
					Sec. 306. Submission and selection of transformation plans.
					Sec. 307. Right of residents to return; relocation.
					Sec. 308. One-for-one replacement of public and assisted housing dwelling units.
					Sec. 309. Other program requirements.
					Sec. 310. Demolition and disposition.
					Sec. 311. Phase-specific underwriting.
					Sec. 312. Administration by other entities.
					Sec. 313. Withdrawal of funding.
					Sec. 314. Annual report; public availability of grant information.
					Sec. 315. Definitions.
					Sec. 316. Funding.
					Sec. 317. Regulations.
					Title IV—Pilot Program to Train Public Housing Residents to Provide Home-Based Health Services
					Sec. 401. Short title.
					Sec. 402. Pilot grant program to train public housing residents to provide covered home-based
			 health services.
			2.Findings and purposes
 (a)FindingsThe Congress finds that— (1)public housing is a critical public asset that has served an important role on the continuum of affordable housing since the 1930s, and is integral to our Nation’s social safety net, providing housing for 1.2 million families;
 (2)the public housing program serves a population of hard-to-house people who face challenges that often make it impossible for them to obtain adequate and affordable housing in the private market;
 (3)public housing has been plagued by chronic underfunding, resulting in a backlog of capital needs of over $26 billion, a large amount of severely distressed public housing concentrated in neighborhoods of extreme poverty, and resident families facing deteriorating living conditions;
 (4)as a result of this disinvestment, the program has lost thousands of units due to demolition and disposition as well as due to previous revitalization programs’ failure to require one-for-one replacement, and many more units are at risk of being lost; and
 (5)a holistic approach is now needed to fully support the revitalization of public housing, including efforts to stop the loss of public housing units through full-funding, one-for-one replacement of units and robust tenant protections during the revitalization process, and the creation of the financial tools necessary to transform neighborhoods of extreme poverty into communities that will improve the quality of life of current and future residents.
 (b)PurposesThe purposes of this Act are— (1)to transform neighborhoods of extreme poverty by revitalizing severely distressed public housing while improving access to economic opportunities and investing and leveraging investments in supportive services, education programs, public assets, public transportation, and improved access to jobs;
 (2)to require the one-for-one replacement of public and assisted housing dwelling units that are demolished or disposed of;
 (3)to provide for increased tenant protections through the revitalization process; (4)to ensure that current residents benefit from transformation by preserving affordable housing in the neighborhood and, to the maximum extent possible, providing residents the choice to stay in their communities or move to affordable housing in another neighborhood of opportunity;
 (5)to protect public housing as a critical public asset; (6)to restore robust funding for the public housing program; and
 (7)to support public housing residents through job training to provide for increased earnings and positive life outcomes.
				IPublic Housing One-for-One Replacement and Tenant Protection
 101.Short titleThis title may be cited as the Public Housing One-for-One Replacement and Tenant Protection Act of 2017. 102.Demolition and disposition of public housing (a)Amendments to section 18Section 18 of the United States Housing Act of 1937 (42 U.S.C. 1437p) is amended—
 (1)by redesignating subsections (a) through (h) as subsections (b) through (i), respectively; (2)by inserting before subsection (b) (as so redesignated by paragraph (1) of this subsection) the following new subsection:
						
 (a)ApplicabilityNotwithstanding any other provision of law, this section shall apply to— (1)demolition, disposition, or demolition or disposition or both pursuant to conversion under section 22 or 33 of any public housing unit; and
 (2)the taking of public housing units, directly or indirectly, through the use of eminent domain.; (3)in subsection (b) (as so redesignated by paragraph (1) of this subsection)—
 (A)in the matter preceding paragraph (1)— (i)by striking subsection (b) and inserting subsection (c); and
 (ii)by striking if the public housing agency certifies and inserting only if the Secretary determines that; (B)in paragraph (2)(A)(ii), by striking low-income housing and inserting housing for low-income, very-low income, and extremely low-income families consistent with the needs identified pursuant to section 5A(d)(1) in the public housing agency plan for the agency and with targeting requirements under section 16(a) for public housing;
 (C)by striking paragraph (4); (D)in paragraph (5)(B)(ii), by striking and at the end;
 (E)in paragraph (6), by striking subsection (c) and inserting subsection (d); (F)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
 (G)by inserting after paragraph (5) (as so redesignated) the following new paragraph:  (6)that the public housing agency has obtained from each resident information pursuant to subsection (f)(3)(B) and has established a replacement housing preference for each such resident.; 
 (4)in subsection (c) (as so redesignated by paragraph (1) of this subsection)— (A)in the matter preceding paragraph (1), by striking subsection (a) and inserting subsection (b);
 (B)in paragraph (1), by striking or at the end; (C)in paragraph (2)(C), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following new paragraphs:  (3)the application does not provide for the active involvement and participation of, and consultation with, residents, resident advisory boards, and resident councils of the public housing development that is subject to the application during the planning and implementation of the plan for demolition, relocation, and replacement of the units;
 (4)the proposed relocation, demolition, disposition, demolition or disposition or both pursuant to conversion under section 22 or 33, or the provision of replacement housing will not be carried out in a manner that affirmatively furthers fair housing, as described in section 808(e) of the Civil Rights Act of 1968 (42 U.S.C. 3608(e)), or that the measures proposed by the public housing agency to mitigate potential adverse impacts of the proposed relocation, demolition, disposition, demolition or disposition or both pursuant to conversion under section 22 or 33, or the provision of replacement housing on persons protected by section 804 of the Civil Rights Act of 1968 (42 U.S.C. 3604), are clearly insufficient or inappropriate; or
 (5)the proposed plan for relocation, demolition, disposition, demolition or disposition or both subsequent to conversion pursuant to section 22 or 33, or the provision of replacement housing does not—
 (A)comply with the requirements of subsection (e) of this section; (B)include such certifications as the Secretary shall require of compliance with the requirements of subsection (f)(3); or
 (C)include a relocation plan that meets the requirements of subsection (h)(2).; (5)by striking subsection (e) (as so redesignated by paragraph (1) of this subsection) and inserting the following new subsection:
						
							(e)Replacement units
								(1)Requirement to replace or maintain each unit
 (A)ReplacementExcept for demolition pursuant to subsection (g) or as provided in paragraph (2) of this subsection, each public housing dwelling unit that undergoes demolition, disposition, or demolition or disposition or both pursuant to conversion under section 22 or 33, or that is the subject of a taking, directly or indirectly, through the use of eminent domain, after the date of the enactment of the Public Housing Tenant Protection and Reinvestment Act of 2017, shall be replaced with a newly constructed, rehabilitated, acquired, or converted rental unit that complies with all of the requirements of this subsection.
 (B)Requirements applicable to replacement unitsSuch replacement or converted units shall be subject to the same requirements regarding eligibility for occupancy (including income eligibility), tenant contribution toward rent (including tenant authority to select rental payment determination method), eviction protections and procedures, and affordability restrictions that are applicable to public housing dwelling units. Such requirements shall not terminate unless units are replaced with a comparable number of units that are subject to the same requirements.
									(C)Tenant protection vouchers to replace demolished, disposed of, or converted units on one-for-one
 basisSubject only to the availability of amounts provided in appropriation Acts, the Secretary shall provide replacement vouchers for rental assistance under section 8 for all dwelling units in projects that are demolished or disposed of pursuant to this section or converted pursuant to section 22 or 33.
 (D)Inapplicability of certain project-based voucher requirementsSubparagraphs (B) and (D) of section 8(o)(13) of the United States Housing Act of 1936 (relating to percentage limitation and income mixing requirement of project-based assistance) shall not apply with respect to vouchers used to comply with the requirements of this paragraph.
 (2)WaiverThe requirement under paragraph (1) may be waived by the Secretary with respect to up to 10 percent of the total number of public housing units owned by a public housing agency in any 10-year period, if—
 (A)a judgment, consent decree, or other order of a court limits the ability of the applicant to comply with such requirements; or
 (B)the public housing agency demonstrates that there is an excess supply of affordable rental housing in areas of low poverty and provides data showing that, in the area surrounding the project or projects in which such units are located—
 (i)at least 90 percent of vouchers issued under section 8(o) of the United States Housing Act of 1937 over the last 24 months to comparable families were successfully used to lease a dwelling unit within 120 days of issuance or, if a sufficient number of comparable families have not received vouchers, an alternative measure, as the Secretary shall design, is met;
 (ii)existing voucher holders are widely dispersed geographically in areas of low poverty with access to public transportation, education, and other amenities, as determined by the Secretary, among the available private rental housing stock; and
 (iii)the applicant provides a market analysis demonstrating that— (I)there is a relatively high vacancy rate among units that would meet or exceed housing quality standards, as determined by the Secretary, within the market area with rent and utility costs not exceeding the applicable payment standard under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); and
 (II)such high vacancy rate within the market area is expected to continue for the next 5 years or longer.
 (3)Continuation of use restrictionsIn the event of a foreclosure or bankruptcy of an owner of such a property, notwithstanding any other provision of State or Federal law, such property shall remain subject to the requirements of any project-based rental assistance contract in existence at the time of the foreclosure or bankruptcy, the lease between the prior owner and tenants assisted under such contract, and any use agreement in effect immediately before the foreclosure or bankruptcy filing, and a successor in interest in such property shall assume such contract, extensions, leases, and use agreement obligations, provided that the Secretary may modify this requirement if the Secretary determines that the converted units are not physically viable.
 (4)Other requirementsAdmission to, administration of, and eviction from replacement housing units that are not public housing dwelling units shall be subject to the following provisions to the same extent as public housing dwelling units:
 (A)Section 578 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13663; relating to ineligibility of dangerous sex offenders).
 (B)Section 16(f) of the United States Housing Act of 1937 (42 U.S.C. 1437n(f); relating to ineligibility of certain drug offenders).
 (C)Sections 20 and 21 of the United States Housing Act of 1937 (42 U.S.C. 1437r, 1437s; relating to resident management).
 (D)Section 25 of the United States Housing Act of 1937 (42 U.S.C. 1437w; relating to transfer of management at request of residents).
 (E)Section 6(k) of the United States Housing Act of 1937 (42 U.S.C. 1437d(k); relating to administrative grievance procedure).
 (F)Section 6(f) of the United States Housing Act of 1937 (42 U.S.C. 1437d(f); relating to housing quality requirements).
 (G)Part 964 of title 24, Code of Federal Regulations (relating to tenant participation and opportunities).
 (5)Retention of rightsTenants occupying a replacement housing unit shall have all rights provided to tenants of public housing under this Act.
								(6)Size
 (A)In generalReplacement units shall be of comparable size, unless a market analysis shows a need for other sized units, in which case such need shall be addressed.
 (B)BedroomsThe number of bedrooms within each replacement unit shall be sufficient to serve families displaced as a result of the demolition or disposition.
									(7)Location on site and in neighborhood
 (A)On-site requirement relating to demolitionSubject to subparagraph (B), at least one-third of all replacement units for public housing units demolished shall be public housing units constructed on the original public housing location, unless the Secretary determines that—
 (i)construction on such location would result in the violation of a consent decree; or (ii)the land on which the public housing is located is environmentally unsafe or geologically unstable.
 (B)Tenant choiceA public housing agency shall ensure that, in providing replacement units pursuant to paragraph (1), sufficient units are provided on the original location of any public housing demolished or in the same neighborhood of the public housing dwelling units being replaced to accommodate all tenants residing in the units demolished or disposed of at the time of such demolition or disposition who elect to remain in such location or neighborhood.;
 (6)in subsection (f) (as so redesignated by paragraph (1) of this subsection)— (A)by striking the subsection designation and all that follow through Nothing and inserting the following:
							
								(f)Treatment of occupancy
 (1)Consolidation of occupancy within or among buildingsNothing; (B)by inserting before the period at the end the following: , except that, a public housing agency submitting an application for demolition or disposition pursuant to this section may not consolidate any units during the period that begins upon submission of such application and ends upon approval of the application by the Secretary, except in cases of an imminent and substantial threat to health or safety; and
 (C)by adding at the end the following new paragraphs:  (2)Determination of occupancyFor purposes of this subsection, the number of public housing residents residing in a development shall be determined as of the date the initial public housing agency plan or a proposed amendment thereto indicating an intent to apply for a demolition application pursuant to subsection (b) of this section is or should have been presented to the resident advisory board for consideration, or in the case of a demolition application due to a natural disaster, on the date of the natural disaster.
 (3)Resident preferencesA public housing agency shall, not later than 90 days before submitting an application to the Secretary for demolition, disposition, or demolition or disposition or both pursuant to conversion under section 22 or 33—
 (A)meet with and inform in writing all residents who occupied a public housing unit on the date determined in accordance with paragraph (2) of this subsection of—
 (i)the public housing agency’s intent to submit an application for demolition, disposition, or both; (ii)their right to return and relocation housing options; and
 (iii)all planned replacement housing units; and (B)solicit from each resident information regarding the resident’s desire to return to the replacement housing units constructed upon the original public housing location or in the same neighborhood, interest in moving to other neighborhoods or communities, or interest in retaining a voucher for rental assistance.;
 (7)by striking subsection (h) (as so redesignated by paragraph (1) of this subsection) and inserting the following new subsection:
						
 (h)Relocation, notice, application for vouchers, and dataIn the case of all relocation activities resulting from, or that will result from, demolition, disposition, or demolition or disposition or both pursuant to conversion under section 22 or 33 of this Act, of public housing dwelling units:
 (1)Uniform Relocation and Real Property Acquisition ActThe Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) shall apply. To the extent the provisions of this subsection and such Act conflict, the provisions that provide greater protection to residents displaced by the demolition, disposition, or demolition and disposition, shall apply.
 (2)Relocation planThe public housing agency shall submit to the Secretary, together with the application for demolition or disposition, a relocation plan providing for the relocation of residents occupying the public housing for which the demolition or disposition application is proposed, which shall include—
 (A)a statement of the estimated number of vouchers for rental assistance under section 8 that will be needed for such relocation;
 (B)identification of the location of the replacement dwelling units that will be made available for permanent occupancy; and
 (C)a statement of whether any temporary, off-site relocation of any residents is necessary and a description of the plans for such relocation.
 (3)Notice upon approval of applicationWithin a reasonable time after notice to the public housing agency of the approval of an application for demolition or disposition, the public housing agency shall provide notice in writing, in plain and non-technical language, to the residents of the public housing subject to the approved application that—
 (A)states that the application has been approved; (B)describes the process involved to relocate the residents, including a statement that the residents may not be relocated until the conditions set forth in paragraph (10) have been met;
 (C)provides information regarding relocation options; (D)advises residents of the availability of relocation counseling as required in paragraph (8); and
 (E)provides information on the location of tenant-based vouchers issued by the agency. (4)Notice before relocationExcept in cases of a substantial and imminent threat to health or safety, not later than 90 days before the date on which residents will be relocated, the public housing agency shall provide notice in writing, in plain and non-technical language, to each family residing in a public housing project that is subject to an approved demolition or disposition application, and in accordance with such guidelines as the Secretary may issue governing such notifications, that—
 (A)the public housing project will be demolished or disposed of; (B)the demolition of the building in which the family resides will not commence until each resident of the building is relocated; and
 (C)if temporary, off-site relocation is necessary, each family displaced by such action shall be offered comparable housing—
 (i)that meets housing quality standards; (ii)that is located in an area that is generally not less desirable than the location of the displaced family’s housing, which shall include at least one unit located in an area of low poverty and one unit located within the neighborhood of the original public housing site;
 (iii)that is identified and available to the family; and (iv)which shall include—
 (I)tenant-based assistance, except that the requirement under this subparagraph regarding offering of comparable housing shall be fulfilled by use of tenant-based assistance only upon the relocation of the family into such housing;
 (II)project-based assistance; (III)occupancy in a unit operated or assisted by the public housing agency at a rental rate paid by the family that is comparable to the rental rate applicable to the unit from which the family is relocated; and
 (IV)other comparable housing. (5)Search periodNotwithstanding any other provision of law, in the case of a household that is provided tenant-based assistance for relocation of the household under this section, the period during which the household may lease a dwelling unit using such assistance shall not be shorter in duration than the 150-day period that begins at the time a comparable replacement unit is made available to the family. If the household is unable to lease a dwelling unit using such assistance during such period, the public housing agency shall extend the period during which the household may lease a dwelling unit using such assistance, or at the tenant's request, shall provide the tenant with the next available comparable public housing unit or comparable housing unit for which project-based assistance is provided.
 (6)Payment of relocation expensesThe public housing agency shall provide for the payment of the actual and reasonable relocation expenses, including security deposits, of each resident to be displaced and any other relocation expenses as are required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970.
 (7)Comparable housingThe public housing agency shall ensure that each displaced resident is offered comparable housing in accordance with the notice under paragraph (4).
 (8)Comprehensive relocation counselingThe public housing agency shall provide all advisory programs and services as required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 and counseling for residents who are displaced that shall fully inform residents to be displaced of all relocation options, which may include relocating to housing in a neighborhood with a lower concentration of poverty than their current residence, a neighborhood where relocation will not increase racial segregation, or remaining in the current neighborhood. Such counseling shall also include providing school options for children and comprehensive housing search assistance for household that receive a voucher for tenant-based assistance.
 (9)Timing of demolition or dispositionThe public housing agency shall not commence demolition or complete disposition of a building subject to the approved application until all residents residing in the building are relocated.
 (10)Affirmative furtherance of fair housingThe public housing agency shall have obtained data regarding, and analyzed the potential impact of, the proposed demolition or disposition and relocation on persons protected by section 804 of the Civil Rights Act of 1968 (42 U.S.C. 3604), including the tenants residing in the public housing project, occupants of the surrounding neighborhood, and neighborhoods into which project tenants are likely to be relocated, and persons on the agency's waiting list, has described in the application for demolition or disposition actions that the public housing agency has taken or will take to mitigate those adverse impacts, and has certified in the public housing agency plan for the agency, with supporting information, that the proposed demolition or disposition, relocation, or replacement housing will be carried out in a manner that affirmatively furthers fair housing, as described in section 808(e) of the Civil Rights Act of 1968 (42 U.S.C. 3608(e)).
 (11)Timing of relocationThe public housing agency shall not commence relocation prior to approval by the Secretary of the application for demolition or disposition, except in the case of a substantial and imminent threat to health or safety.
 (12)Application for vouchersThe public housing agency shall submit to the Secretary an application for vouchers consistent with the obligations in subsection (e) (relating to replacement units) and the relocation obligations of this subsection at the same time that the agency submits the application for demolition or disposition.;
 (8)in subsection (i) (as so redesignated by paragraph (1) of this subsection), by striking may and inserting shall; and (9)by adding at the end the following new subsections:
						
							(j)Right of return
 (1)RightAny person who, on the date determined in accordance with subsection (f)(2), occupies a public housing unit that is the subject of an application for demolition, disposition, or demolition or disposition or both subsequent to conversion pursuant to section 22 or 33, and whose tenancy or right of occupancy has not been validly terminated pursuant to section 6 or 8(o), shall be eligible to occupy a replacement federally assisted housing unit or voucher.
 (2)Requirement to allow returnA public housing agency or any other manager of replacement housing units shall not, through the application of any additional eligibility, screening, occupancy, or other policy or practice, prevent any person otherwise eligible under paragraph (1) from occupying a replacement housing unit. Such replacement dwelling unit shall be made available to each household displaced as a result of a demolition, disposition, or demolition or disposition or both pursuant to conversion under section 22 or 33 before any replacement dwelling unit is made available to any other eligible household.
 (k)EnforcementAny affected person shall have the right to enforce this section pursuant to section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983). Nothing in this section may be construed to limit the rights and remedies available under State or local law to any affected person..
 (b)Effective dateThe amendments made by subsection (a) shall take effect upon the date of the enactment of this Act and shall apply to any demolition, disposition, or demolition and disposition, or both pursuant to conversion under section 22 or 33 of the United States Housing Act of 1937 (42 U.S.C. 1437t, 1437z–5) that is approved by the Secretary after such date of the enactment.
 103.Authority to convert public housing to vouchersSection 22 of the United States Housing Act of 1937 (42 U.S.C. 1437t) is amended— (1)in subsection (b), by striking paragraph (3);
 (2)by adding at the end the following new subsection:  (g)Administration (1)In generalThe Secretary may require a public housing agency to provide to the Secretary or to public housing residents such information as the Secretary considers to be necessary for the administration of this section.
 (2)Applicability of section 18Section 18 shall apply to the subsequent demolition or disposition of public housing dwelling units removed from the inventory of the public housing agency pursuant to this section.; and
 (3)in subsection (d)(5), by striking section 18(a)(5) and inserting section 18(b)(5). 104.Required conversion of distressed public housing to tenant-based assistanceSection 33(h)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437z–5(h)(2)) is amended by striking shall not apply to the demolition of public housing projects and inserting shall apply to the subsequent demolition or disposition of public housing dwelling units.
 105.Limitation of public housing dwelling unitsNotwithstanding any other provision of law, section 85.31 of the regulations of the Secretary of Housing and Urban Development (24 C.F.R. 85.31) and any regulations implementing subpart B of part 970 of the Secretary’s proposed regulations published in the Federal Register on October 16, 2014 (79 Fed. Reg. 62250; Docket No. FR–5399–P–01), or any substantially similar regulations shall not apply to real property that includes any dwelling units in public housing.
 106.RegulationsNot later than the expiration of the 120-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations to carry out this title and the amendments made by this title.
			IIPublic Housing Preservation and Rehabilitation
 201.Short titleThis title may be cited as the Public Housing Preservation and Rehabilitation Act of 2017. 202.Authorizations of appropriations for Capital and Operating FundsParagraph (2) of section 9(c) of the United States Housing Act of 1937 (42 U.S.C. 1437g(c)(2)) is amended to read as follows:
				
 (2)FundingThere is authorized to be appropriated for assistance under this section for public housing agencies the following amounts:
 (A)Capital fundFor each of fiscal years 2018 through 2027, for allocations of assistance from the Capital Fund— (i)such sums as may be necessary to fully fund for each such year the estimated need of public housing agencies for assistance from such Fund; and
 (ii)$5,000,000,000 for each such year for addressing backlogged need for assistance from such Fund. (B)Operating FundFor each of fiscal years 2018 through 2027, for allocations of assistance from the Operating Fund, such sums as may be necessary to fully fund for each such year the estimated need of public housing agencies for assistance from such Fund..
			203.Leveraging of other assistance
 (a)Capital Fund loan guaranteesSubsection (d) of section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) is amended by adding at the end the following new paragraph:
					
						(4)Loan guarantees
 (A)AuthorityThe Secretary may, upon such terms and conditions as the Secretary may prescribe, guarantee and make commitments to guarantee notes or other obligations issued by public housing agencies for the purposes of financing—
 (i)the rehabilitation of public housing owned by the agency; (ii)the modernization, through energy efficiency improvements, of public housing units owned by the agency; or
 (iii)the construction, rehabilitation, purchase, or conversion of units to replace public housing units that are demolished or disposed of pursuant to section 18 or converted pursuant to section 22 or 33.
 (B)TermsNotes or other obligations guaranteed pursuant to this paragraph shall be in such form and denominations, have such maturities, and be subject to such conditions as may be prescribed by regulations issued by the Secretary. The term of such loan guarantee shall not exceed 20 years.
 (C)Limitation on percentageA guarantee made pursuant to this paragraph shall guarantee repayment of 95 percent of the unpaid principal and interest due on the notes or other obligations guaranteed.
 (D)Use of capital and operating fundsFunds allocated to an issuer pursuant to this subsection or subsection (e) may be used for payment of principal and interest due (including such servicing, underwriting, or other costs as may be specified in regulations of the Secretary) on notes or other obligations guaranteed pursuant to this paragraph.
							(E)Repayment
 (i)Contract; pledgeTo ensure the repayment of notes or other obligations guaranteed under this paragraph and charges incurred under this paragraph and as a condition for receiving such guarantees, the Secretary shall require the issuer of any such note or obligation to—
 (I)enter into a contract, in a form acceptable to the Secretary, for repayment of notes or other obligations so guaranteed; and
 (II)pledge any grant or allocation for which the issuer is or may become eligible under this subsection or subsection (e) for the repayment of notes or other obligations so guaranteed.
 (ii)Crediting of grantsThe Secretary may, notwithstanding any other provision of this Act, apply grants pledged pursuant to clause (i)(II) of this subparagraph to any repayments due the United States as a result of such guarantees.
 (F)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all guarantees made under this paragraph. Any such guarantee made by the Secretary shall be conclusive evidence of the eligibility of the obligations for such guarantee with respect to principal and interest, and the validity of any such guarantee so made shall be incontestable in the hands of a holder of the guaranteed obligations.
 (G)AmountSubject only to the absence of qualified requests for guarantees and to the availability of amounts to cover the costs (as such term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)), as are provided in advance in appropriation Acts, the Secretary shall enter into commitments to guarantee notes and obligations under this paragraph having an aggregate principal amount of $500,000,000 each for fiscal years 2018, 2019, and 2020..
 (b)Requirements for properties with housing tax creditsSection 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) is amended by adding at the end the following new subsection:
					
 (p)Requirements for properties with housing tax creditsA public housing agency that utilizes tax credits under section 42 of the Internal Revenue Code of 1986 for rental housing units that are currently or formerly assisted under subsection (d) or (e) shall ensure, with respect to such units, that—
 (1)all significant tenant and applicants rights are continued and enforceable; (2)the agency retains its interest in the property to the maximum extent possible, including through the use of a ground lease when feasible;
 (3)the agency maintains an active role in property management decisions and operations of such housing sufficient to guarantee access to relevant information and public accountability;
 (4)long-term affordability protections are enforced, including such protections applicable in the event of default or foreclosure; and
 (5)affected tenants are provided information about the proposal for use of the property, before submission of the proposal to the Secretary, and an opportunity to comment on such proposal, pursuant to processes and requirements that are substantially similar to the requirements for tenant notice and comment under section 18..
 204.Capital Fund flexibilitySubsection (g) of section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3).
			IIIChoice Neighborhoods Initiative
 301.Short titleThis title may be cited as the Choice Neighborhoods Initiative Act of 2017. 302.Grant authorityThe Secretary of Housing and Urban Development may make competitive grants to eligible entities that submit transformation plans for eligible neighborhoods that will further the purposes of this title in such neighborhoods.
			303.Eligible entities
 (a)Primary applicantsA grant under this title may be made only to a unit of local government, a public housing agency, or a nonprofit entity that owns a major housing project that is proposed to be assisted under a grant under this title, either as a sole applicant or as a co-applicant with another unit of local government or public housing agency or with an entity specified in subsection (b). A nonprofit entity may be a sole applicant only if the application has the support of a local government.
				(b)Co-Applicants
 (1)Community development corporationsA community development corporation (as such term is defined in section 204(b) of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a(b))) may, at the request of an entity specified in subsection (a), be a co-applicant for a grant under this title.
 (2)For-profit entitiesA for-profit entity that owns a major housing project that is proposed to be assisted under a grant under this title made in fiscal year 2018 or thereafter and that has an established presence in the community may be a co-applicant for a grant under this title.
 (3)Required co-applicantsA grant under this title may not be made for an application that will involve transformation of a major public housing project unless the public housing agency having jurisdiction with respect to such project is the sole applicant or a co-applicant for such application.
 (c)PartnersNothing in this section may be construed to limit the ability of an applicant to partner with any entity in carrying out activities with a grant under this title.
 304.Eligible neighborhoodsA grant under this title may be made only for activities to be conducted in neighborhoods that have—
 (1)a concentration of extreme poverty (as such term is defined in section 315); and (2)housing that is severely distressed housing (as such term is defined in section 315).
				305.Authorized activities
 (a)In generalAmounts from a grant under this title may be used only for transformational programs and activities in accordance with a transformation plan approved under section 306 that will further the purposes of this title.
 (b)Required activitiesEach transformation plan submitted pursuant to section 306 and implemented by a grantee under this title shall include the following activities:
 (1)The transformation of housing through rehabilitation, preservation, or demolition and replacement of severely distressed housing projects, expansion of affordable housing opportunities, or any combination thereof, which may incorporate energy-efficient design principles.
 (2)The one-for-one replacement of any public and assisted housing units demolished or disposed of in accordance with the requirements under section 308.
 (3)Activities that promote economic self-sufficiency of residents of the revitalized housing and of the surrounding neighborhood.
 (4)Activities that preserve affordable housing in the neighborhood and other activities necessary to ensure that existing public and assisted housing residents have access to the benefits of the neighborhood transformation.
 (5)Activities that demonstrate that each resident of housing assisted by the grant who is displaced by the transformation plan and who wishes to return to the revitalized on-site housing in the neighborhood or to replacement housing outside of the neighborhood, can return, and shall be provided a preference in accordance with the program requirements under section 307.
 (6)Activities that meet the program requirements for replacement of housing units under section 308. (7)Activities that meet the fair housing program requirements under section 309(a) and the accessibility requirements under section 309(b).
 (8)Appropriate service coordination and supportive services. (9)Resident involvement, as described in section 307, in planning and implementation of the transformation plan, including reasonable steps to help ensure meaningful participation for residents who, as a result of their national origin, are limited in their English language proficiency.
 (10)Monitoring, under section 307(g), of residents relocated during redevelopment throughout the term of the grant or until full occupancy of replacement housing, whichever is completed later.
 (11)Relocation assistance, including tenant-based rental assistance renewable under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), mobility or relocation counseling over multiple years, reasonable moving costs, and security deposits.
 (12)Establishment of links to local education efforts, as described in subsection (c)(3) of this section.
 (13)Activities to comply with section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u).
 (c)Eligible activitiesAmounts from a grant under this title may be used for the following activities: (1)Construction, acquisition, or rehabilitation of affordable housing (as such term is defined in section 315), which may include energy efficiency improvements and sustainable design features for such housing.
 (2)Acquisition or disposition of residential properties, including properties subject to a mortgage previously insured, and foreclosed upon, by the Federal Housing Administration, and demolition.
 (3)Outreach to local educators, and engaging in local community planning, to help increase access to educational opportunities, a continuum of effective community services, and strong family supports, and to improve the educational and life outcomes which have a significant benefit to residents of housing assisted under this title, including children and youth and, as appropriate, for adult residents, including the elderly or persons with disabilities.
 (4)Providing supportive services (as such term is defined in section 315) which have a significant benefit to residents of housing assisted under this title, primarily focused on services described in subparagraphs (B) and (C) of section 315(14).
 (5)Rehabilitation and physical improvement of community facilities that are primarily intended to facilitate the delivery of community and supportive services which have a significant benefit to residents of housing assisted by the grant and residents of off-site replacement housing.
 (6)Work incentives designed to help low-income residents assisted by the housing under this title access jobs and move toward self-sufficiency.
 (7)Partnering with employers and for-profit and nonprofit organizations to create jobs and job training opportunities which have a significant benefit to residents of housing assisted under this title.
 (8)Activities that promote sustainable housing by incorporating principles of sustainable design and development, including energy efficiency.
 (9)Critical community improvements (as such term is defined in section 315 of this title) undertaken at sites that are adjacent to, or in the immediate vicinity of, housing assisted under this title.
 (10)Loss reserves to protect residents of housing assisted by the grant and continue the project in the case of default, foreclosure, or any other adverse financial event.
					The Secretary shall require any grantee under this title that will provide benefits under paragraph
			 (3), (4), (5), or (7) to any residents who are not living in housing
			 assisted with a grant under this title, to submit to the Secretary a plan
 identifying how such services will be provided.(d)Eligible methods of supportActivities carried out with amounts from a grant under this title may be carried out through— (1)endowments or revolving loan funds; or
 (2)land assembly, land banking, and other activities, except that no amounts made available for use under this title may be used to acquire any property by means of the exercise of the power of eminent domain.
					(e)Funding limitations
 (1)School buildingsNo amounts from a grant under this title may be used for construction or rehabilitation of an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or an institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), except that such amounts may be used to construct common infrastructure that is shared by such a school or institution and by housing assisted under this title, or community facilities authorized under subsection (c)(5), but only if costs are shared on a pro rata basis and the grantee certifies, and the Secretary determines, that such use of funds will not promote or further segregation.
 (2)Non-housing activities and supportive servicesFor each grant under this title, the grantee shall comply with each of the following requirements: (A)Of the amount of the grant, not more than 25 percent may be used for eligible activities under paragraphs (3) through (9) of subsection (c).
 (B)Of the amount of the grant, not more than 5 percent may be used for eligible activities under paragraphs (8) and (9) of subsection (c).
 (3)ConsultationWith respect to activities assisted pursuant to paragraph (2), the Secretary shall consult with the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Energy, the Secretary of Transportation, the Secretary of Education, and the Attorney General in identifying funding resources that may be provided to supplement amounts from grants under this title.
					306.Submission and selection of transformation plans
 (a)Transformation plan requirementsTo be eligible for a grant under this title, an eligible entity shall submit to the Secretary, at such time in accordance with procedures as the Secretary shall prescribe, an application in the form of a transformation plan that—
 (1)demonstrates how the transformation plan will achieve the desired priority outcomes of transforming a distressed neighborhood of extreme poverty into a mixed-income neighborhood with high- quality, safe, and affordable housing (including the one-for-one replacement of any public or assisted housing units demolished or disposed of under the transformation plan), economic opportunities, well-functioning services, public assets, access to jobs, public transportation, and effective education programs and public schools, including charter schools and other autonomous public schools;
 (2)demonstrates how the required activities under section 305(b) will be carried out, including a detailed description of the housing transformation activities under paragraphs (1) and (2) of such section;
 (3)describes the other eligible activities under section 305(c) that will be carried out in support of the housing transformation;
 (4)defines desired outcomes of the strategy, how residents of housing assisted under this title will benefit, describes the challenges they face, and the evidence base that informs the proposed strategies that will result in the desired outcomes for the community and residents;
 (5)includes a long-term affordability plan, developed in collaboration with residents of the public and assisted housing assisted under this title, that describes how the grantee will maintain affordable housing in the neighborhood over the next 50 years or longer, including affordability provisions relating to dwelling units provided using assistance under the grant under this title, and an agreement by the applicant to update such plan every 5 years during such period; and
 (6)includes such other information as the Secretary shall, by regulation, prescribe. (b)Selection criteriaThe Secretary shall establish criteria for the award of grants under this title, with the greatest consideration given to applicant and neighborhood need as identified in section 304, and which shall include the extent to which the transformation plan—
 (1)demonstrates the ability of the plan to further the purposes of this title; (2)demonstrates inclusive local planning with input from units of local government, housing owners and providers, educators, residents of housing assisted under this title, local community organizations, public schools, early learning in programs, health service organizations, and community stakeholders in the development and implementation of a sustainable revitalization program;
 (3)includes efforts to coordinate multiple funding resources, including public, private, and philanthropic funding, and emphasizes collaboration between the units of local government, early learning programs and public schools, or a public housing agency, or all three;
 (4)includes current data showing that the neighborhood targeted for revitalization is in need of and can benefit from the authorized activities described in section 305 and proposed in the transformation plan;
 (5)demonstrates the capability and record of the applicant and its partners for managing housing redevelopment or modernization projects, successfully working with public and assisted housing residents during the planning and redesign process, and meeting performance benchmarks;
 (6)demonstrates that sustainable building and energy efficient design principles are incorporated or will be incorporated in the activities conducted pursuant to the plan;
 (7)demonstrates that the applicant has plans to have, within a reasonable time, improved access to public transportation in the neighborhood that provides access to economic opportunities and commercial and public services;
 (8)demonstrates that the residents of revitalized housing developments will have, to the extent possible, improved access to high-quality educational opportunities, including early learning and effective elementary and secondary public schools, in or outside of the neighborhood;
 (9)demonstrates that the transformation plan includes the provision of appropriate supportive services and activities that promote economic self-sufficiency of residents of housing assisted under the grant, and a plan to sustain such services;
 (10)demonstrates that the transformation plan provides support for residents displaced as a result of the revitalization of the project, including assistance in obtaining housing in areas with low concentrations of poverty in a manner that does not increase racial segregation;
 (11)demonstrates that sufficient housing opportunities are available in the neighborhood to be revitalized and in low-poverty areas to accommodate displaced residents, in a manner that does not increase racial segregation;
 (12)includes a well-documented assessment of the number of households with special needs for ongoing supportive services residing in the public or assisted housing properties that are the target of the grant and an effective plan to address such needs;
 (13)demonstrates the compliance with the requirements of section 308, regarding one-for-one replacement of public and assisted housing units;
 (14)demonstrates how the applicant will use indicators of housing redevelopment, neighborhood quality, resident well-being, and other outcomes to measure success, manage program implementation, and engage stakeholders, consistent with requirements established by the Secretary;
 (15)demonstrates, if feasible, phased redevelopment that provides for demolition and construction of dwelling units in phases, to limit disruptions to residents;
 (16)demonstrates that the neighborhood will improve its long-term viability through the revitalization of severely distressed housing, improved access to economic opportunities, improved investment and leveraging in well-functioning services, and improved education programs, public assets, public transportation and access to jobs; and
 (17)demonstrates compliance with any other factors and priorities that further the purposes of this title, as the Secretary may, by regulation, prescribe.
					307.Right of residents to return; relocation
 (a)Determination of resident preferencesAn applicant shall, not later than 30 days before submitting an application to the Secretary for a grant under this title—
 (1)hold a community meeting and provide information to all residents who occupy a dwelling unit in public housing or assisted housing subject to the transformation plan of—
 (A)the applicant’s intent to submit an application for a grant under this title; (B)their right to return and relocation housing options; and
 (C)all planned replacement housing units; and (2)solicit from each resident information regarding the resident’s desire to return to the replacement housing units constructed upon the original public or assisted housing location, interest in moving to other neighborhoods or communities, or interest in retaining a voucher for rental assistance.
					(b)Resident involvement
 (1)In generalEach transformation plan assisted under this title shall provide opportunities for the active involvement and participation of, and consultation with, residents of the public and assisted housing that is subject to the transformation plan during the planning process for the transformation plan, including prior to submission of the application, and during all phases of the planning and implementation. Such opportunities for participation may include participation of members of any resident council or tenant organization, but may not be limited to such members, and shall include all segments of the population of residents of the public and assisted housing that is subject to the revitalization plan, including single parent-headed households, the elderly, young employed and unemployed adults, teenage youth, and disabled persons. Such opportunities shall include a process that provides opportunity for comment on specific proposals for redevelopment, any demolition and disposition involved, and any proposed significant amendments or changes to the transformation plan.
 (2)Public meetingThe Secretary may not make a grant under this title to an applicant unless the applicant has convened and conducted a public meeting regarding the transformation plan, including the one-for-one replacement to occur under the plan, not later than 30 days before submission of the application for the grant under this section for such plan, at a time and location that is convenient for residents of the public and assisted housing subject to the plan.
 (3)Significant amendments or changes to planAn applicant may not carry out any significant amendment or change to a transformation plan unless— (A)the applicant has convened and conducted a public meeting regarding the significant amendment or change at a time and location that is convenient for residents of the public and assisted housing subject to the plan and has provided each household occupying a dwelling unit in such public and assisted housing with written notice of such meeting not less than 10 days before such meeting;
 (B)after such meeting, the applicant consults with the households occupying dwelling units in the public and assisted housing that are subject to, or to be subject to the plan, and the agency submits a report to the Secretary describing the results of such consultation; and
 (C)the Secretary approves the significant amendment or change. (c)Right To returnThe Secretary may not approve a transformation plan under this title unless the plan provides that each resident of public or assisted housing displaced by activities under the transformation plan who wishes to return to the on-site or off-site replacement housing provided under the plan may return if the resident—
 (1)was in compliance with the lease at the time of departure from the housing subject to rehabilitation or demolition; and
 (2)would be eligible, as of the time of such return, for occupancy under the eligibility, screening, and occupancy standards, policies, or practices applicable to the housing from which the resident was displaced, as in effect at such time of displacement.
 (d)Relocation, notice, application for vouchers, and dataAll relocation activities resulting from, or that will result from, demolition, disposition, or both demolition and disposition, to be carried out under a transformation plan relating to a grant under this title shall be subject to the following requirements:
 (1)Uniform Relocation and Real Property Acquisition ActThe Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) shall apply. To the extent the provisions of this subsection and such Act conflict, the provisions that provide greater protection to residents displaced by the demolition, disposition, or demolition and disposition, shall apply.
 (2)Relocation planThe applicant shall submit to the Secretary, together with the application for a grant under this title, a relocation plan providing for the relocation of residents occupying the public or assisted housing for which the demolition or disposition is proposed, which shall include—
 (A)a statement of the estimated number of vouchers for rental assistance under section 307 that will be needed for such relocation;
 (B)identification of the location of the replacement dwelling units that will be made available for permanent occupancy; and
 (C)a statement of whether any temporary, off-site relocation of any residents is necessary and a description of the plans for such relocation.
 (3)Notice upon approval of applicationWithin a reasonable time after notice to the applicant of the approval of an application for a grant under this section, the applicant shall provide notice in writing, in plain and non-technical language, to the residents of the public and assisted housing subject to the approved transformation plan that—
 (A)states that the application and transformation plan has been approved; (B)describes the process involved to relocate the residents, including a statement that the residents may not be relocated until the conditions set forth in section 309 have been met;
 (C)provides information regarding relocation options; and (D)advises residents of the availability of relocation counseling as required in paragraph (7).
 (4)Notice before relocationExcept in cases of a substantial and imminent threat to health or safety, not later than 90 days before the date on which residents will be relocated, the grantee shall provide notice in writing, in plain and non-technical language, to each family residing in a public or assisted housing project that is subject to an approved transformation plan, and in accordance with such guidelines as the Secretary may issue governing such notifications, that—
 (A)the public or assisted housing project will be demolished or disposed of; (B)the demolition of the building in which the family resides will not commence until each resident of the building is relocated; and
 (C)if temporary, off-site relocation is necessary, each family displaced by such action shall be offered comparable housing—
 (i)that meets housing quality standards; (ii)that is located in an area that is generally not less desirable than the location of the displaced family’s housing, which shall include at least one unit located in an area of low poverty or one unit located within the neighborhood of the original public or assisted housing site;
 (iii)that is identified and available to the family; and (iv)which shall include—
 (I)tenant-based assistance, except that the requirement under this subparagraph regarding offering of comparable housing shall be fulfilled by use of tenant-based assistance only upon the relocation of the family into such housing;
 (II)project-based assistance; (III)occupancy in a unit operated or assisted by the public housing agency or the owner of the assisted project demolished or disposed of under this section, at a rental rate paid by the family that is comparable to the rental rate applicable to the unit from which the family is relocated; or
 (IV)other comparable housing. (5)Search periodNotwithstanding any other provision of law, in the case of a household that is provided tenant-based assistance for relocation of the household under this section, the period during which the household may lease a dwelling unit using such assistance shall not be shorter in duration than the 150-day period that begins at the time a comparable replacement unit is made available to the family. If the household is unable to lease a dwelling unit using such assistance during such period, the grantee shall extend the period during which the household may lease a dwelling unit using such assistance, or at the resident’s request, shall provide the resident with the next available comparable public housing unit or comparable housing unit for which project-based assistance is provided.
 (6)Payment of relocation expensesThe grantee shall provide for the payment of the actual and reasonable relocation expenses, including security deposits, of each resident to be displaced and any other relocation expenses as are required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970.
 (7)Comprehensive relocation counselingThe grantee shall provide all advisory programs and services as required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 and counseling for residents who are displaced that shall fully inform residents to be displaced of all relocation options, which may include relocating to housing in a neighborhood with a lower concentration of poverty than their current residence, a neighborhood where relocation will not increase racial segregation, or remaining in the current neighborhood. Such counseling shall also include providing school options for children and comprehensive housing search assistance for households that receive a voucher for tenant-based assistance.
 (8)Timing of demolition or dispositionThe grantee shall not commence demolition or complete disposition of a building subject to the approved transformation plan until all residents residing in the building are relocated.
 (9)Timing of relocationThe applicant shall not commence relocation before approval by the Secretary of the transformation plan providing for the demolition or disposition, unless the applicant generally relocates residents in accordance with this section, as determined by the Secretary, except in the case of a substantial and imminent threat to health or safety.
					(e)Monitoring of displaced households
 (1)Grantee responsibilitiesTo facilitate compliance with the requirement under subsection (a) (relating to right of residents to return), the Secretary shall, by regulation, require each grantee of a grant under this section, during the period of the transformation plan assisted with the grant and until all funding under the grant has been expended—
 (A)to maintain a current address of residence and contact information for each household affected by the transformation plan who was occupying a dwelling unit in the housing that is subject to the plan; and
 (B)to provide such updated information to the Secretary on at least a quarterly basis. (2)CertificationThe Secretary may not close out any grant made under this section before the grantee has certified to the Secretary that the agency has complied with subsection (a) (relating to right of residents to return) with respect to each resident displaced as a result of the transformation plan, including providing occupancy in a replacement dwelling unit for each resident who requested such a unit in accordance with such subsection.
 (f)PreferenceA returning resident shall be provided a preference for occupancy of on-site or off-site replacement units before such units are made available for occupancy by any other eligible households, or the resident may choose to retain tenant-based voucher assistance provided under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for relocation from the properties revitalized under a transformation plan assisted with a grant under this title.
 (g)Prohibition on re-ScreeningA public housing agency or any other manager of on-site or off-site replacement housing shall not, through the application of any additional eligibility, screening, occupancy, or other policy or practice, prevent any person otherwise eligible under subsection (a) from occupying a replacement housing unit.
				308.One-for-one replacement of public and assisted housing dwelling units
 (a)One-for-One replacement of public or assisted housing unitsThe Secretary may not approve a transformation plan that provides for dwelling units to be demolished or disposed of unless the plan provides as follows:
 (1)Requirement to replace each unitOne hundred percent of the public and assisted housing dwelling units and units described in section 315(1)(E) that are demolished or disposed of pursuant to the transformation plan shall be replaced with a newly constructed, rehabilitated, or purchased public or assisted housing unit or with a newly constructed, rehabilitated, or purchased unit (including through project-based assistance) that is subject to requirements regarding eligibility for occupancy, tenant contribution toward rent, and long-term affordability restrictions that are consistent with such requirements for public and assisted housing dwelling units or for State units, as applicable, except that subparagraphs (B) and (D) of section 8(o)(13) of the United States Housing Act of 1936 (relating to percentage limitation and income mixing requirement of project-based assistance) shall not apply with respect to vouchers used to comply with the requirements of this paragraph.
 (2)Other requirementsAdmission to, administration of, and eviction from replacement housing units that replaced public housing units, but that are not public housing dwelling units, shall be subject to the following provisions to the same extent as public housing dwelling units:
 (A)Section 578 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13663; relating to ineligibility of dangerous sex offenders).
 (B)Section 16(f) of the United States Housing Act of 1937 (42 U.S.C. 1437n(f); relating to ineligibility of certain drug offenders).
 (C)Sections 20 and 21 of the United States Housing Act of 1937 (42 U.S.C. 1437r, 1437s; relating to resident management).
 (D)Section 25 of the United States Housing Act of 1937 (42 U.S.C. 1437w; relating to transfer of management at request of residents).
 (E)Section 6(k) of the United States Housing Act of 1937 (42 U.S.C. 1437d(k); relating to administrative grievance procedure).
 (F)Section 6(f) of the United States Housing Act of 1937 (42 U.S.C. 1437d(f); relating to housing quality requirements).
 (G)Part 964 of title 24, Code of Federal Regulations (relating to tenant participation and opportunities).
 (3)Retention of rightsTenants occupying a replacement housing unit shall have all rights provided to tenants of the housing from which the tenants were relocated.
					(4)Size
 (A)In generalReplacement units shall be of comparable size, unless a market analysis shows a need for other-sized units, in which case such need shall be addressed.
 (B)BedroomsThe number of bedrooms within each replacement unit shall be sufficient to serve families displaced as a result of the demolition or disposition.
 (5)Location on siteAt least one-third of all replacement units for public and assisted housing units demolished shall be public or assisted housing units constructed within the immediate area of the original public or assisted housing location, unless the Secretary determines that—
 (A)construction on such location would result in the violation of a consent decree; or (B)the land on which the public and assisted housing is located is environmentally unsafe or geologically unstable.
 (6)Location in the neighborhoodAny replacement housing units provided in addition to dwelling units provided pursuant to paragraph (5) shall—
 (A)be provided in areas within the neighborhood, except that if rebuilding the units within the neighborhood is not feasible, units shall be provided within the jurisdiction of the public housing agency—
 (i)in a manner that furthers the economic and educational opportunities for residents; and (ii)in areas offering access to public transportation; and
 (B)have access to social, recreational, educational, commercial, and health facilities and services, including municipal services and facilities, that are comparable to services provided to the revitalized neighborhood from which residents were displaced.
 (7)Location outside of jurisdictionIf rebuilding replacement housing units within the jurisdiction, in a manner that complies with the requirements of clauses (i) through (iv) of subparagraph (A) and subparagraph (B) of paragraph (6) is not feasible, units may be provided outside of the jurisdiction of the public housing agency, but within the metropolitan area of such jurisdiction, provided the grantee requests, and the public housing agency or unit of local government in which such units shall be located, agrees to such transfer of units. All such units shall comply with the requirements of clauses (i) through (iv) of subparagraph (A) and subparagraph (B) of paragraph (6).
					(b)Waiver
 (1)AuthorityUpon the written request of an applicant for a grant under this title submitted as part of the transformation plan pursuant to section 306, the Secretary may reduce the percentage applicable under subsection (a)(1) to the transformation plan of the applicant to not less than 90 percent, but only if—
 (A)a judgment, consent decree, or other order of a court limits the ability of the applicant to comply with such requirements; or
 (B)the applicant demonstrates that there is an excess supply of affordable rental housing in areas of low poverty and provides data showing that, in the area surrounding the revitalized neighborhood—
 (i)at least 90 percent of vouchers issued under section 8(o) of the United States Housing Act of 1937 over the last 24 months to comparable families were successfully used to lease a dwelling unit within 120 days of issuance or, if a sufficient number of comparable families have not received vouchers, an alternative measure, as the Secretary shall design, is met;
 (ii)existing voucher holders are widely dispersed geographically in areas of low poverty with access to public transportation, education, and other amenities, as determined by the Secretary, among the available private rental housing stock; and
 (iii)the applicant provides a market analysis demonstrating that— (I)there is a relatively high vacancy rate among units that would meet or exceed housing quality standards, as determined by the Secretary, within the market area with rent and utility costs not exceeding the applicable payment standard under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); and
 (II)such high vacancy rate within the market area is expected to continue for the next 5 years or longer.
								309.Other program requirements
 (a)Fair housingThe demolition or disposition, relocation, replacement, and re-occupancy of housing units in connection with a grant under this title shall be carried out in a manner that affirmatively furthers fair housing, as required by section 808 of the Civil Rights Act of 1968 (42 U.S.C. 3608(e)). Grantees shall adopt affirmative marketing procedures, and require affirmative marketing activities of project owners and managers. Such special outreach efforts shall be targeted to those who are least likely to apply for the housing, to ensure that all persons regardless of their race, color, national origin, religion, sex, disability, or familial status are aware of the housing opportunities in each project funded with a grant under this title.
 (b)Accessibility requirementsAll new construction and alterations of existing buildings carried out in connection with a grant under this title shall comply with the requirements of the section 504 of Rehabilitation Act of 1973 (29 U.S.C. 794), the Accessibility Standards for Design, Construction, and Alteration of Publicly Owned Residential Structures of the Department of Housing and Urban Development (24 C.F.R. part 40), the Fair Housing Act (42 U.S.C. 3601 et seq.), and any other requirements as determined by the Secretary.
 (c)Affordability requirementAmounts from a grant under this title may not be used for assistance for any housing property unless the owner of the property assisted agrees to a period of affordability for the property which shall be not shorter than the period of affordability to which the property is already subject and remains subject, or 20 years, whichever is longer.
 (d)Cost limitsSubject to the provisions of this title, the Secretary shall establish cost limits on eligible activities under this title sufficient to provide for effective transformation programs.
 (e)Environmental reviewFor purposes of environmental review, assistance and projects under this title shall be treated as assistance for special projects that are subject to section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994 (42 U.S.C. 3547), and shall be subject to the regulations issued by the Secretary to implement such section.
 (f)Grantee reportingThe Secretary shall require grantees under this title to report the sources and uses of all amounts expended and other information for transformation plans for the Secretary’s annual report to Congress or other purposes as determined by the Secretary.
				310.Demolition and disposition
 (a)Inapplicability of public housing demolition and disposition requirements to transformation planThe demolition or disposition of severely distressed public housing pursuant to a transformation plan approved under this title shall exempt from the provisions of section 18 of the United States Housing Act of 1937 (42 U.S.C. 1437p).
				(b)Applicability of public housing demolition and disposition requirements to replacement public
 housingNothing in this title may be construed to exempt any replacement public housing dwelling units provided under a transformation plan in accordance with the requirements under section 308 (relating to one-for-one replacement of public housing dwelling units) from the provisions of section 18 of the United States Housing Act of 1937.
 311.Phase-specific underwritingTo the extent that a transformation plan provides for different phases of activities, the Secretary may allow for the various phases of such plan to be underwritten on a separate basis.
 312.Administration by other entitiesThe Secretary may require a grantee under this title to make arrangements satisfactory to the Secretary for use of an entity other than the original grantee to carry out activities assisted under the transformation plan of the grantee, if—
 (1)the original grantee has failed to meet performance benchmarks relating to implementation of the transformation plan; and
 (2)the Secretary determines that such action will help to effectuate the purposes of this title. 313.Withdrawal of fundingIf a grantee under this title does not proceed within a reasonable timeframe in implementing its transformation plan or does not otherwise comply with the requirements of this title and the grant agreement, as determined by the Secretary, the Secretary may withdraw any grant amounts under this title that have not been obligated by the grantee. The Secretary may redistribute any withdrawn amounts to one or more other eligible entities capable of proceeding expeditiously in the same locality in carrying out the transformation plan of the original grantee, or as such plan may be modified and approved by the Secretary, or, if that is not feasible, to one or more other applicants that has already received assistance under this title.
			314.Annual report; public availability of grant information
 (a)Annual reportNot less than 90 days before the conclusion of each fiscal year, the Secretary shall submit to Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the implementation and status of grants awarded under this title, which shall include—
 (1)the number, type, and cost of affordable housing units revitalized pursuant to this title; (2)the amount and type of financial assistance provided under and in conjunction with this title, including a specification of the amount and type of assistance provided for educational opportunities, services, public assets, public transportation, and access to jobs;
 (3)the impact of grants made under this title on the original residents, the target neighborhoods, and the larger communities within which they are located;
 (4)all information submitted to the Secretary pursuant to section 307(e)(1) by all grantees and summaries of the extent of compliance by grantees with the requirements under subsections (a) and (g) of section 307; and
 (5)any information related to grantees implementation of the requirements under section 308 (relating to one-for-one replacement of public housing dwelling units) and the efforts of the Secretary to coordinate funding pursuant to section 305(e)(3).
 (b)Public availability of grant informationTo the extent not inconsistent with any other provisions of law, the Secretary shall make publicly available through a World Wide Web site of the Department of Housing and Urban Development all documents of, or filed with, the Department relating to the program under this title, including applications, grant agreements, plans, budgets, reports, and amendments to such documents; except that in carrying out this subsection, the Secretary shall take such actions as may be necessary to protect the privacy of any residents and households displaced from public or assisted housing as a result of a transformation plan assisted under a grant under this title.
 315.DefinitionsFor purposes of this title, the following definitions shall apply: (1)Affordable housingThe term affordable housing includes—
 (A)public housing assisted under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g); (B)assisted housing (as such term is defined in this section);
 (C)housing assisted under an affordable housing program administered by the Secretary of Agriculture through Rural Housing Service;
 (D)rental housing that utilizes tax credits under section 42 of the Internal Revenue Code of 1986; (E)affordable rental housing owned, developed, or assisted through a State or local government or State housing finance agency, including State-assisted public housing, which is subject to a long-term affordability restriction requiring occupancy by low-income households; and
 (F)private housing for low- and moderate-income households and for which the Secretary requires the owner or purchaser of the project to maintain affordability for no fewer than 20 years in accordance with use restrictions under regulations issued by the Secretary, which restrictions shall be—
 (i)contained in a legally enforceable document recorded in the appropriate records; and (ii)consistent with the long-term viability of the project as rental or homeownership housing.
 (2)ApplicantThe term applicant means an eligible entity under section 303(a) that submits an application for a grant under this title pursuant to section 306.
 (3)Assisted housingThe term assisted housing means rental housing assisted under— (A)section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f, 1437g);
 (B)section 221(d)(3) or 236 of the National Housing Act (12 U.S.C. 1715l, 1715z–1); (C)section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or
 (D)section 811 of Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013). (4)Critical community improvementsThe term critical community improvements means—
 (A)development or improvement of community facilities to promote upward mobility, self-sufficiency, or improved quality of life for residents of the neighborhood, such as construction or rehabilitation of parks and community gardens, environmental improvements, or site remediation at affected sites; or
 (B)activities to promote economic development, such as development or improvement of transit, retail, community financial institutions, public services, facilities, assets, or other community resources.
 (5)Extreme povertyThe term extreme poverty means, with respect to a neighborhood, that the neighborhood— (A)has a high percentage of residents who are—
 (i)estimated to be in poverty; or (ii)have extremely low incomes based on the most recent data collected by the United States Census Bureau; and
 (B)is experiencing distress related to one or more of the following: (i)Per capita crime rates over 3 or more years that are significantly higher than the per capita crime rates of the city or county in which the neighborhood is located.
 (ii)High rates of vacant, abandoned, or substandard homes relative to the city or county as a whole. (iii)A low-performing public school.
 (iv)Other such factors as determined by the Secretary that further the purposes of this title. (6)FamiliesThe term families has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
 (7)GranteeThe term grantee means an eligible entity under section 303 that is awarded a grant under this title, pursuant to selection under section 306.
 (8)Long-term viabilityThe term long-term viability means, with respect to a neighborhood, that the neighborhood is sustainable on an economic, education, and environmental basis.
 (9)NeighborhoodThe term neighborhood means an area that— (A)has distinguishing characteristics;
 (B)represents the geographical distribution of targeted populations; and (C)is not exclusive of areas that are integrally related to the composition of the community.
 (10)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given such terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
 (11)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (12)Severely distressed housingThe term severely distressed housing means a public or assisted housing project (or building in a project) that—
					(A)
 (i)has been certified, by an engineer or architect licensed by a State licensing board, as meeting criteria for physical distress that indicate that the project requires major redesign, reconstruction, or redevelopment, or partial or total demolition, to correct serious deficiencies in the original design (including inappropriately high-population density), deferred maintenance, physical deterioration or obsolescence of major systems, and other deficiencies in the physical plant of the project; and
 (ii)is a significant contributing factor to the physical decline of and disinvestment by public and private entities in the surrounding neighborhood, as documented by evidence of non-physical distress, such as extreme poverty, including census data and past surveys of neighborhood stability conducted by an applicant or co-applicant or their qualified designee; or
 (B)was a project described in subparagraph (A) that has been legally vacated or demolished, but for which the Secretary has not yet provided replacement housing assistance other than tenant-based assistance.
 (13)Significant amendment or changeThe term significant means, with respect to an amendment or change to a transformation plan, that the amendment or change—
 (A)changes the use of 20 percent or more of the total amount of the grant provided under this title from use for one activity to use for another;
 (B)eliminates an activity that is a required activity that, notwithstanding the change, would otherwise be carried out under the plan; or
 (C)significantly changes the scope, location, or beneficiaries of the project carried out under the plan.
 (14)Supportive servicesThe term supportive services includes all activities that will promote upward mobility, self-sufficiency, or improved quality of life, including—
 (A)such activities as literacy training, remedial and continuing education, job training, financial literacy instruction, daycare, youth services, aging-in-place, physical and mental health services, and other programs for which such residents demonstrate need;
 (B)case management and service coordination services, including providing coordinators for the Family Self-Sufficiency program under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u) and the Resident Opportunity and Supportive Services program under section 34 of such Act (42 U.S.C. 1437z–6); and
 (C)technical assistance to enable residents to access programs from other key agencies and local service providers in order to help residents be stably housed, improve outcomes for children, and enhance adults’ capacity for self-sufficiency and economic security, and services for the elderly and persons with disabilities to maintain independence.
 316.FundingThere are authorized to be appropriated the following amounts: (1)Grants$1,000,000,000 for fiscal year 2018 and such sums as may be necessary in each of fiscal years 2019, 2020, 2021, and 2022, for grants under this title, of which, in any fiscal year—
 (A)up to 10 percent of such amount authorized may be used for planning grants, except that in awarding planning grants, the Secretary may elect to base selection on a subset of the required provisions of this title;
 (B)up to 5 percent of the amount authorized may be used for technical assistance and program evaluation efforts related to grants awarded under this title, or under predecessor programs; and
 (C)not less than 80 percent shall be used for, or 80 percent of the number of housing units assisted under this title shall be, public housing units, subject to de minimis variations as may result from the grantee selection process.
 (2)Rental assistanceSuch sums as may be necessary for each of fiscal years 2018 through 2022 for providing tenant-based assistance for relocation and for rental assistance under section 8 of the United States Housing Act of 1937 for the purposes of complying with section 307(c) of this title, but not to exceed the amount of assistance for the number of units demolished or disposed of under section 307(c)(1).
 317.RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary shall issue regulations to carry out the following provisions of this title:
 (1)Subsections (c) and (e) of section 305. (2)Section 308(b).
 (3)Paragraphs (4), (5), (8), (9), and (12) of section 315. IVPilot Program to Train Public Housing Residents to Provide Home-Based Health Services 401.Short titleThis title may be cited as the Together We Care Act of 2017.
 402.Pilot grant program to train public housing residents to provide covered home-based health servicesSection 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) is amended by adding at the end the following new subsections:
				
					(f)Pilot grant program To train public housing residents To provide covered home-Based health services
 (1)Establishment of pilot grant programThe Secretary, in consultation with the Secretary of Health and Human Services, shall establish a competitive grant program to make grants to eligible entities under paragraph (2) for use for the training of public housing residents as home health aides and as providers of home-based health services (including as personal and home care aides) to enable such residents to provide covered home-based health services to—
 (A)residents of public housing who are elderly or disabled, or both (including elderly and disabled veterans who are residents of public housing); and
 (B)subject to the criteria set forth pursuant to paragraph (3), residents of federally-assisted rental housing who are elderly or disabled, or both.
 (2)Eligible EntitiesA grant under this subsection may be made only to an entity that— (A)is a public housing agency or other unit of State or local government (including an agency of such unit), community health center, home care provider organization, faith-based organization, labor organization, or other organization determined to be qualified by the Secretary; and
 (B)demonstrates to the satisfaction of the Secretary that it has established, or provides such assurances that it will establish, an employment training program to train public housing residents to provide covered home-based health services that complies with regulations that the Secretary shall issue.
 (3)Residents of federally-assisted rental housingThe Secretary may set forth criteria under which an entity receiving funding under this subsection may train public housing residents to provide covered home-based health services to elderly and disabled residents of federally-assisted rental housing.
 (4)ApplicationTo be eligible for a grant under this subsection an eligible entity under paragraph (2) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require.
						(5)Competitive grant awards
 (A)General criteria for selectionThe Secretary shall establish policies and procedures for reviewing and approving funding for eligible entities through a competitive process taking into consideration—
 (i)with respect to the service area in which public housing residents trained under an employment training program described in paragraph (2)(B) will provide covered home-based health services—
 (I)the percentage of residents age 62 and older; (II)the percentage of disabled residents; and
 (III)the percentage of unemployed or underemployed residents; (ii)the ability of an eligible entity to provide training that leads to the provision of quality care;
 (iii)the record of the quality of care of an eligible entity; and (iv)such other criteria as determined by the Secretary.
 (B)Geographic considerationIn awarding grants, the Secretary shall consider a geographic mix of a variety of eligible entities so that the grant program will include at least—
 (i)one employment training program described in paragraph (2)(B) that primarily serves an urban population;
 (ii)one employment training program described in paragraph (2)(B) that primarily serves a rural population;
 (iii)one employment training program described in paragraph (2)(B) that primarily serves an Indian population; and
 (iv)one employment training program described in paragraph (2)(B) that primarily serves a population in the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands.
 (6)Use of grant fundsAn entity receiving funding under this subsection may use such funds— (A)to establish (or maintain) and carry-out an employment training program to train public housing residents to provide covered home-based health care services to elderly and disabled public housing residents and elderly and disabled residents of federally-assisted rental housing;
 (B)for the transportation expenses of public housing residents in training under such an employment training program;
 (C)for the child care expenses of public housing residents in training under such an employment training program;
 (D)for the administrative expenses of carrying out such an employment training program; and (E)for any other activity the Secretary determines appropriate.
 (7)Report to CongressNot later than 24 months after the date of the enactment of the Together We Care Act of 2017, the Secretary shall submit to Congress a report on the use and impact of the grant program established by this subsection. The report shall include—
 (A)a review of the effectiveness of the program in— (i)providing jobs for public housing residents;
 (ii)meeting the unmet health and long-term care needs of elderly and disabled residents of public housing and elderly and disabled residents of federally-assisted rental housing; and
 (iii)enabling the provision of quality care; and (B)any recommendations the Secretary determines appropriate regarding the grant program.
 (8)DefinitionsAs used in this subsection, subsection (g), and subsection (h): (A)Home-based health servicesThe term home-based health services means health care and long-term services provided to an individual in a place of residence used as such individual’s home and includes—
 (i)home health services described in section 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)); (ii)personal care services described in section 1905(a)(24) of such Act (42 U.S.C. 1396d(a)(24)); and
 (iii)home-based services which may be covered under a waiver under subsection (c) or (d) of section 1915 of such Act (42 U.S.C. 1396n).
 (B)Home health aideThe term home health aide has the meaning given the term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C. 1395bbb(a)(3)(E)).
 (C)CoveredThe term covered means, with respect to home-based health services, such services— (i)for which medical assistance is available under a State plan under title XIX of the Social Security Act; or
 (ii)for which financial assistance is available under subsection (g). (D)Federally-assisted rental housingThe term federally-assisted rental housing means—
 (i)housing assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); (ii)housing assisted under section 515 of the Housing Act of 1949 (42 U.S.C. 1485);
 (iii)housing assisted under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) (including project-based and tenant-based assistance);
 (iv)housing assisted under the block grant program under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.);
 (v)housing financed by a mortgage insured under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3)) or held by the Secretary, a State, or State agency; and
 (vi)housing assisted under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).
 (9)Inapplicability of previous subsectionsSubsections (a) through (e) shall not apply to this subsection, subsection (g), and subsection (h). (10)Rule of constructionThis subsection and subsection (g) may not be construed as affecting any requirement under State law for training, licensure, or any other certification as a home health aide or as a provider of any home-based health service under this subsection and subsection (g).
 (11)RegulationsNot later than 6 months after the date of enactment of the Together We Care Act of 2017, the Secretary shall issue regulations to carry out this subsection. (12)Authorization of AppropriationsThere are authorized to be appropriated $2,500,000 for each of the fiscal years 2018, 2019, and 2020, for grants under this subsection.
						(g)Financial assistance for home-Based health services in certain jurisdictions
 (1)Financial assistanceThe Secretary, in consultation with the Secretary of Health and Human Services, may provide financial assistance under this subsection to entities receiving grant funds under the pilot program established under subsection (f) that provide training for public housing residents as home health aides and as providers of home-based health services and provide (or pay for) such services for use only for their costs in providing (or paying for) such services to—
 (A)residents of public housing who are elderly or disabled, or both (including elderly or disabled veterans who are residents of public housing); or
 (B)at the discretion of the Secretary, residents of federally-assisted rental housing who are elderly or disabled, or both.
							(2)Requirements
 (A)LocationAssistance under paragraph (1) may be provided only for services furnished in locations in which medical assistance for home-based health services is not available under a State plan under title XIX of the Social Security Act.
 (B)Trained public housing residentsAssistance under paragraph (1) may be used only for costs of services described in paragraph (1) that are provided by public housing residents trained by an entity receiving grant funds under the pilot program established under subsection (f).
 (3)EligibilityTo be eligible for financial assistance under this subsection an entity shall— (A)provide such assurances as the Secretary shall require that it will use the funds only as provided in paragraphs (1) and (2);
 (B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary requires; and
 (C)comply with such other terms and conditions as the Secretary shall establish to carry out this subsection.
 (4)Authorization of appropriationsThere are authorized to be appropriated $2,500,000 for each of the fiscal years 2018, 2019, and 2020, for financial assistance under this subsection.
 (h)Impact of Income on Eligibility for Housing BenefitsFor any resident of public housing who is trained as a home health aide or as a provider of home-based health services pursuant to the program under subsection (f), any income received by such resident for providing covered home-based health services shall apply towards eligibility for benefits under Federal housing programs as follows:
 (1)No income received shall apply for the 12 months after the completion of the training of such resident.
 (2)Twenty-five percent of income received shall apply for the period that is 12 to 24 months after the completion of the training of such resident.
 (3)Fifty percent of income received shall apply for the period that is 24 to 36 months after the completion of the training of such resident.
 (4)One hundred percent of income received shall apply for any period that begins after 36 months after the completion of the training of such resident.. 
			